44



            OFFICE    OF THE ATTORNEY GENERAL          OF TEXAS
                                AUSTIN




Hon.   Ray Lackey
County Auditor
Yoakum county
Plains, Texas
Dear Sir:                opinion   moo. O-7009


                                a Rural High SC


carefully conside
request as follovsa




                                                      three    hundred

                                           n's   huotated     Texas Clvll

                                           county in this State
                                     all    hereaitep be organized,




Statutes,   reads as follgrsr
                                                                           45


Hon. Rny Lackey - Page 2


                    “No rural high school district,    a8 provided
             for herein, shall contain a greater area than
             one hundred square miles, or mom than seven
             elementary school districts,     exoept t&t the
             county school board of school trustees may form
             rural high school districts,     aa Provided in
             Artiole   2922a, containing more than one hundred
             square miles, upon a vote of a majority of the
             quallfled   eleotors  In the aald proposed rural
             high school district    voting at an election
             called for such purpose; and provided further,
             that the said board of oountp school trustee8
             may form a rurnl high rchool dlstrlot      containing
             more than seven elementary districts      upon a
             vote of a msjoritg    of the qualified   voters in each.
             of the elementary districts    vlthin such proposed
             rural high school district.”
                   Your letter  does not state hov the rural high school
 district     was created,  hovever, for the purpoaea of thla opinion
 ve will     assume that it vas lawfully  established.
                   Article   2922b, Vernon’s    Annotated Texas Civil
 Statutes,     rends aa follows:
                      “Rural high school districts    as provided
              for In the preceding article      shall be classed
              as common school districts,      and all other dia-
              trlots,    vhether commonor independent,       composing
              such rural high sohool dlatrlct       shall be re-
              ferred to Ln this Act as elementary school
              dlstriots;    provided that all Independent school
              districts    enlarged by the annexation thereto of
              one or more common school districts        es pr6vlded
              for in Artlole     29228 shall retain Its status
              nnd name as an Independent sohool district,         and
              shall continue to operate as an independent
              school district     under the provision8    of the ex-
              isting lavs and the lavs hereafter        enacted
              governing other independent school dlst+cts,           ex-
              cept as otherwise provided for herein.
                   Article   2922k. Vernon’s    Annotated   Texas Civil
 Stetutes,     reads as follovsr
                                                                        46


Hon. Ray Lackey - Page 3



                   “All ruNi1 high schoola vlthin a rural
            high school district    hereln providad for shall
            be under the immediate control     of the board of
            school truetess for   such rural high achoola,
            and such board of school trustees     shall be under
            the control and supervision    of the counts
            superintendent   and county board of sohool true-
            tees, and shall be subject to the same provi-
            sions of lav and restriction8     that WOmpOzI SChOOl
            districts   are nov subject to. except where
            otherwise provided herein.”      (UnderscorIng ours)

                    Article  2750, Vernon’s Annotated Texas Civil SW-
tutes (applicable       to common school districts)  reads in part as
f ollovsr
                  “Tmstees    of a district     shall make con-
            tracts vlth teachers to teaoh the public schools
            of their district,    but the oompensation to a
            teacher,  under a written contract        so mde,
            shall be approved by the county superintendent
            before the school la taught, stat-            that the
            teacher vi11 teach such school for the time and
            money specified    in the COntrOct.      .~ . .*
                 It is our opinion that your question should be
 ansvered   in Lhe affirmative,  and it is SO an8vwered.

                                        Very truly   yours
                                   ATTORHEYOENERALOFTEXAS




                                   BY       Wm. J. Penning
                                                  Assistant
 WJF:BT